DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 12 is/are objected to because of the following informalities: there is no period at the end of claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staker et al., (US 2015/0160451) in view of Bodenschatz et al., (US 2019/0269333).

Regarding claim 1:  Staker teaches a microscope device, comprising: 
a microscope objective (12) [¶0023 teaches: microscope objective lens], 
a first light source (18) for transmitted light illumination of the sample (16) with light within a first spectral range and a second light source (20) for transmitted light illumination of the sample with light within a second spectral range different from the first spectral range [¶0024 teaches: Beam splitter and filter assembly 127 directs different wavelengths of light to the different imaging channels 139, 140.], 
a tube lens (22) for forming a sample-image from the light collected by the microscope objective [¶0024 teaches: tube lens 117 and helper lens 115 together form one independent imaging channel 139], 
a first camera detector (32) for detecting light within the first spectral range [¶0025 teaches: one or the other of the TOI cameras, depending on wavelength (i.e. spectral range)], 
a second camera detector (34) for detecting light within the second spectral range [¶0025 teaches: one or the other of the TOI cameras, depending on wavelength], 
[¶0025 teaches: different dichroic or polychroic beam splitters and/orfilters 127, See Fig1A, element 127 in image beam path], and 
an analyzer unit (44) [¶0051 teaches: The control loop involves acquiring images in cameras, clocking out image data from the cameras, analyzing the data], 
wherein the beam splitter reflects light within the first spectral range onto the first detector and transmits light within the second spectral range onto the second detector [¶0024 teaches: Beam splitter and filter assembly 127 directs different wavelengths of light to the different imaging channels 139, 140.].
However, it does not appear that Staker explicitly teaches wherein the analyzer unit is configured to combine a first image of the sample recorded by the first camera and a second image of the sample recorded by the second camera so as to generate a total sample image with enhanced contrast.
In a related field of endeavor, Bodenschatz teaches wherein the analyzer unit is configured to combine a first image of the sample recorded by the first camera and a second image of the sample recorded by the second camera so as to generate a total sample image with enhanced contrast [¶0119 teaches: create a composite image; and ¶0120 teaches: the composite image may be generated by using pixel values in one of the images to control highlighting superposed on the other image (i.e. enhanced contrast).]
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bodenschatz’s teaching of total sample image with enhanced highlights into Stakers microscope device for the benefit, as [Bodenschatz, ¶0085]


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staker modified by Bodenschatz and in view of Sullivan et al., (US 2011/0081110).

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Staker modified by Bodenschatz explicitly teaches further comprising an epi-illumination light source (40) for illuminating the sample via the microscope objective (12) for fluorescence excitation.
In a related field of endeavor, Sullivan teaches: further comprising an epi-illumination light source (40) for illuminating the sample via the microscope objective (12) for fluorescence excitation [¶0012 teaches: The epi-illumination light produced by the light source 206].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sullivan’s teaching of epi-illumination into Staker modified by Bodenschatz’s microscope device for the benefit, as taught by Sullivan, of the reflected (epi-illumination mode light from the sample 210 will not be blocked. [Sullivan, ¶0015]
In addition, Staker teaches wherein the fluorescence emission light from the sample is collected by the microscope objective and imaged by the tube lens (22) onto at least one of the first and the second detector (32, 34) [¶0024 teaches: Beam splitter and filter assembly 127 directs different wavelengths of light to the different imaging channels 139, 140.]
Claims 5 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Staker modified by Bodenschatz and in view of Putman et al., (US 2020/0264405).

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Staker modified by Bodenschatz explicitly teaches wherein a blocking filter (36) is provided between the dichroic beamsplitter (24) and the first detector (32) for blocking light within the second spectral range so as to prevent ghost images on the first detector.
In a related field of endeavor, Putman teaches wherein a blocking filter (36) is provided between the dichroic beamsplitter (24) and the first detector (32) for blocking light within the second spectral range so as to prevent ghost images on the first detector [¶0037 teaches: As described below, in connection with FIG. 4, optical filter 11 ensures that only light from the primary illumination source 65 is transmitted to imaging camera 5.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Putman’s teaching of blocking filter into Staker modified by Bodenschatz’s microscope device for the benefit, as taught by Putman, of the reflected (epi-illumination mode light from the sample 210 will not be blocked. [Putman, ¶0015]

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Staker modified by Bodenschatz explicitly teaches wherein the first spectral range is at shorter wavelengths than the second spectral range, with the dichroic beam splitter (24) being a long-pass.
[¶0040 teaches: a dichroic having a specific cut-off wavelength is selected in order to reflect the wavelengths of light emitted by secondary illumination source 40 and to allow the wavelengths of light emitted from primary illumination source 65 to pass through and then a 450 nm cutoff dichroic (i.e., a dichroic that reflects light with a wavelength of 450 nm and below and allows light with a wavelength greater than 450 nm to pass through].
The motivation to combine is the same as for claim 5. [See teaching above]

Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Staker modified by Bodenschatz explicitly teaches wherein the first spectral range is at longer wavelengths than the second spectral range, with the dichroic beam splitter (24) being a short-pass.
In a related field of endeavor, Putman teaches wherein the first spectral range is at longer wavelengths than the second spectral range, with the dichroic beam splitter (24) being a short-pass [¶0040 teaches: then a 450 nm cutoff dichroic (i.e., a dichroic that reflects light with a wavelength of 450 nm and below and allows light with a wavelength greater than 450 nm to pass through; and ¶0057 teaches: In some embodiments, the focusing beam that is reflected by dichroic 15 can pass through cutoff filter 17 to remove any light above the cutoff wavelength (i.e. short-pass).].
The motivation to combine is the same as for claim 5. [See teaching above]


Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Staker modified by Bodenschatz and in view of Messler, (US 2009/0103801).

Regarding claim 10: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Staker modified by Bodenschatz explicitly teaches wherein the first and second light source (18, 20) are for transmitted light illumination of the sample.
In a related field of endeavor, Messler teaches wherein the first and second light source (18, 20) are for transmitted light illumination of the sample [¶0087 teaches: . Another possibility is to record a plurality of single-colour images in transmitted light using narrow-band illumination light at differing illumination wavelengths (i.e. first and second light source) so, to a certain extent spectrally selectively, the absorption is detected at various wavelengths and the resulting single-colour images each correspond to an independent colour channel].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Messler’s teaching of transmitted light illumination of the sample into Staker modified by Bodenschatz’s microscope device for the benefit, as taught by Messler, of determining characteristic intensity from the multicolour image. [Messler, ¶0042]

Allowable Subject Matter
Claims 3-4, 6-7 and 11-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Rahmani et al., (US 2013/0215261) teaches backlighting an article using several light sources;
Dave et al., (US 018/0210197) teaches in multi-color fluorescence spectroscopy multiple images can be taken, each image capturing target details at a particular wavelength (or color) and these images are then registered and superimposed;
Mueller-Rentz et al., (US 2021/0165198) teaches a microscope system having prism beam splitters; and
Chen et al., (US Patent No 11,053,540) teaches a high performance fluorescence imaging module.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255. The examiner can normally be reached Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485